 

Exhibit 10.10

 

CONFIDENTIAL

 

Fidelity National Financial, Inc.
601 Riverside Ave.
Jacksonville, FL 32204

 

May 24, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Ladies and Gentlemen:

 

This letter (the “Fee Letter”) sets forth certain provisions in relation to the
commitment made by Fidelity National Financial, Inc. (“FNF”) in those equity
commitment letters of even date herewith (the “FNF Commitment Letters”) between
FNF and CF Corporation, a Cayman Islands exempted corporation (“CF Corp”). Each
capitalized term used but not defined in this Fee Letter will have the meaning
ascribed to it in the FNF Commitment Letters or the Merger Agreement, except as
otherwise provided below.

 

1.          Fees and Expenses. As consideration for the Commitments contemplated
to to be allocated to preferred shares of CF Corporation under the FNF
Commitment Letters and the Investor Agreement of even date herewith by and among
CF Corporation, Blackstone Tactical Opportunities Fund II. L.P., GSO Capital
Partners LP and FNF (the “Preferred Equity”), you agree to pay (or cause to be
paid) to FNF (or to one or more Affiliates designated by FNF), the following
fees on the Closing Date :

 

a.(x) the original issue discount of $2,000,000 (the “OID”), and (y) penny
warrants, attached to the Preferred Equity issued in relation to the aggregate
Commitment made by FNF pursuant to the FNF Commitment Letters, that are
convertible, in the aggregate, for 1.2% of the common shares of CF Corp (on a
fully diluted basis) (the “Investment Warrants”);

 

b.whether or not the equity described in clause 1(a)(y) of the FNF Commitment
Letters (the “Backstop Equity”) is funded, a commitment fee (the “Commitment
Fee”) of $2,925,000; and

 

c.if, and to the extent, any amount of the Backstop Equity is funded, (x) a
funding fee (the “Funding Fee”, and together with the OID and the Commitment
Fee, the “Closing Payments”) in an amount equal to 0.5% of the amount of the
Backstop Equity that is funded, and (y) penny warrants attached to the Preferred
Equity issued in relation to such Backstop Equity that are convertible, in the
aggregate, for the result of (1) the proportion of the Backstop Equity that is
funded, and (2) 1.5% of the common shares of CF Corp (on a fully diluted basis)
(the “Backstop Warrants”, and together with the Investment Warrants, the
“Warrants”).

 

A-1

 

 

 

 

You agree that, once paid, the Closing Payments and Warrants or any part thereof
payable hereunder shall not be refundable under any circumstances, except as
otherwise agreed in writing. The Closing Payments payable hereunder shall be
paid as a reduction of the purchase price payable by FNF for the Preferred
Equity on the Closing Date under the FNF Commitment Letters), and the Closing
Payments and Warrants will not be subject to reduction by way of set-off
counterclaim and shall be in addition to the obligation to reimburse our
expenses as set out in the immediately following paragraph.

 

Whether or not the Closing Date occurs, CF Corp shall promptly pay or reimburse
FNF for the fees and expenses of counsel to FNF incurred in connection with
FNF’s anticipated purchase of the Preferred Equity, including the negotiation,
preparation, execution and delivery of this Fee Letter, the FNF Commitment
Letters and the definitive documentation for the Merger and the completion of
the transactions contemplated hereby and thereby.

 

2.          Rights of First Offer. If any parties to Forward Purchase Agreements
exercise their rights of first offer thereunder and are to be issued any amount
of penny warrants, CF Corp will increase the number of Warrants to be issued to
FNF hereunder so as to result in FNF receiving Warrants that will convert into
the same proportion of the common stock of CF Corp (on a fully diluted basis)
that the Warrants issuable hereunder would have converted but for the exercise
of such rights of first offer.

 

3.          No Modification; Entire Agreement. This Fee Letter may not be
amended or otherwise modified without the prior written consent of each party
hereto. This Fee Letter constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, among us and any of
our Affiliates, and each of you and any of your Affiliates (other than the FNF
Commitment Letters). You agree that no changes to the transaction structure as
set out in the Structure that are adverse to FNF shall be made thereto without
the prior written consent of FNF.

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

(a)          This Fee Letter, and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relating to
this Fee Letter or the negotiation, execution or performance of this Fee Letter
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Fee Letter)
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without respect to its applicable principles of conflicts of laws that
might require the application of the laws of another jurisdiction.

 

(b)           Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Fee Letter, including the negotiation, execution or
performance of this Fee Letter and agrees that all claims in respect of any such
Action shall be heard and determined in the Delaware Courts, (ii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any Action arising out of or
relating to this Fee Letter or the negotiation, execution or performance of this
Fee Letter in the Delaware Courts, including any objection based on its place of
incorporation or domicile, (iii) waives, to the fullest extent permitted by Law,
the defense of an inconvenient forum to the maintenance of such Action in any
such court and (iv) agrees that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

 

 

 

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 4(c). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

5.          Equitable Relief. FNF shall, without prejudice to any rights to
judicial relief it may otherwise have, be entitled to equitable relief,
including injunction and/or specific performance, in the event of any breach or
threatened breach of the provisions of this Fee Letter. You each agree that it
and its Representatives will not oppose the granting of such relief on the basis
that FNF has an adequate remedy at law and agree to waive any requirement for
the securing or posting of a bond in connection with FNF’s seeking or obtaining
such relief.

 

6.          Counterparts. This Fee Letter may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

7.          No Third Party Beneficiaries. The parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other party hereto and its successors and permitted
assigns, in accordance with and subject to the terms of this Fee Letter, and
nothing in this Fee Letter, express or implied, is intended to, and does not,
confer upon any Person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies hereunder or any rights
under this Fee Letter.

 

 

 

 

8.          Confidentiality. This Fee Letter is being provided to you solely in
connection with the FNF Commitment Letter and the Merger Agreement. This Fee
Letter may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of FNF; provided, that no such written
consent shall be required (a) for any disclosure of the existence or terms of
this Fee Letter to a party’s Representatives with a need to know in connection
with the transactions contemplated by the FNF Commitment Letters or Merger
Agreement, (b) to the extent required by applicable Law, the applicable rules of
any national securities exchange or if required or requested in connection with
any required filing or notice with any Governmental Authority relating to the
transactions contemplated by the Merger Agreement or (c) to enforce the rights
and remedies under this Fee Letter.

 

9.          Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Fee Letter.

 

10.         Waiver. No failure or delay by FNF in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege.

 

11.         Severability. If any provision of this Fee Letter (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. Notwithstanding the foregoing, the parties intend that the
remedies and limitations thereon contained in this Fee Letter be construed as an
integral provision of this Fee Letter and that such remedies and limitations
shall not be severable in any manner that increases liability or obligations
hereunder of either party hereto.

 

12.         Assignment. Neither this Fee Letter nor any of the rights, interests
or obligations under this Fee Letter shall be assigned or delegated, in whole or
in part, by operation of Law or otherwise by any of the parties without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns. Any purported
assignment in violation of this Section 12 shall be null and void.

 

 

 

  



  Sincerely,       FIDELITY NATIONAL FINANCIAL, INC.



 

  By: /s/ Michael L. Gravelle     Name:   Michael L. Gravelle     Title:  
Executive Vice President, General Counsel and  Corporate Secretary

 

Agreed to and accepted:       CF CORPORATION           By: /s/ Douglas B. Newton
    Name: Douglas B. Newton     Title: Chief Financial Officer  

 

 

